Citation Nr: 1210064	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  03-05 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980, from October 1982 to June 1986, and from January 1987 to July 1994.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2004, June 2008, and October 2010, the Board remanded this case for further development.

The record raises a claim of service connection for posttraumatic stress disorder (PTSD), particularly the recent VA addendum opinions.   Such claim was previously denied, and the question of whether new and material evidence has been received to reopen the matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent and credible evidence does not show that the Veteran has a sleep disability related to his military service.


CONCLUSION OF LAW

A sleep disability was not incurred in or aggravated by service and is not a manifestation of an undiagnosed illness that was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal, as the December 2002 rating determination predates several Court decisions that clarify the requirements of VCAA.  However, fully compliant notice was later issued in August 2004 and July 2008 letters, and the claim was most recently readjudicated in a January 2012 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Board remanded this case for further development in August 2004, June 2008, and October 2010.  In compliance with the Board's August 2004 remand, VA sent the Veteran an August 2004 letter providing him with VCAA notice and requesting that he identify private treatment records and, if necessary, complete authorization and consent forms to allow VA to obtain those records.  VA also provided the Veteran with a psychiatric examination; however, this examination did not comment on the existence of any sleep disability.  Thus, the Board remanded this case again in June 2008 for a new examination.  VA examinations were thereby provided in March 2009 and September 2009.  In October 2010, the Board again remanded this case in order to obtain addendum opinions from the March and September 2009 VA psychiatric examiners that clarified whether the Veteran has a chronic sleep disorder and, if so, whether any such sleep disorder is at least as likely as not due to his military service.  Such examination, coupled with their addendum opinions are deemed adequate here.  Indeed, the examiners reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners also performed a thorough clinical evaluation.  Both then offered opinions as to the nature of the disability associated with the Veteran's complaints of sleep difficulties, which were accompanied by a rationale.  Thus VA has complied with the August 2004 and October 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the record shows repeated complaints of insomnia, nonrestorative, and fragmented sleep.  See e.g., VA outpatient treatment records dated July 2002, April 2007.  As the Veteran has been treat for psychiatric disorders, the question became whether the Veteran's poor sleep was a symptom of a psychiatric disorder or a separate sleep disability.  To this end, the VA psychiatric examiners agree that the Veteran's sleep disturbances are psychiatric symptoms, not a separate disability.  See November 2011 and December 2011 VA addendum opinions.  

Service connection for PTSD was denied in a June 2008 Board decision.  That decision is final.  38 C.F.R. § 20.1100.  As noted in the introduction, that issue has been referred back to the RO for clarification of whether the Veteran wishes to file a claim to reopen based on new and material evidence.

Moreover, as the Veteran's sleep disturbances has been attributed to a known diagnosis, the Veteran's theory of entitlement to service connection for sleep disability as part of an undiagnosed illness likewise fails.  The record indicates that the Veteran served in Southwest Asia during the Persian Gulf War and, as such, would be entitled to service connection under 38 C.F.R. § 3.317 if he exhibited objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.  Sleep disturbances are listed among the symptoms that may be manifestations of an undiagnosed illness or medically unexplained multisymptom illness.  See 38 C.F.R. § 3.317(b)(9).  However, as the Veteran's sleep difficulties have been attributed to a known cause, they are neither undiagnosed nor unexplained.  Therefore, the Veteran's sleep disturbances are not manifestations of an undiagnosed illness or medically unexplained multisymptom illness.  Given the above, the current disability requirement has not been satisfied.

Likewise, the evidence of record does not show an in-service occurrence of sleep disturbances.  Direct service connection requires competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  The Veteran's service treatment records do not show any complaints of, diagnosis of, or treatment for a sleep disorder.  The Veteran specifically denied frequent trouble sleeping in his reports of medical history dated July 1982, March 1986, November 1986, August 1987, and December 1993.  Moreover, at the time of his May 1994 psychiatric evaluation, the Veteran reported that his sleep was good.  Thus, the in-service occurrence requirement is not met.

In short, the requirements of competent evidence of current disability and in-service occurrence have not been met as to this claim.  For the above reasons, the claim must fail.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a sleep disability is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


